Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 1 of 26

FILED
U.S, DISTRICT COURT

SISTRICT OF COLORADO
IN THE UNITED STATES DISTRICT COUR
FOR THE DISTRICT OF COLORADO7020 SEP -3 PH 4: 56

20 = CV = 0 2 6 9 0 sere 7, COLWELL

 

 

Civil Action No. Rule 40.1 ¢(4) $Y DEP. CLK
(To be supplied by the court)
TATYANA MASKAEVA
, Plaintiff
v.

Portercare / Porter Adventist Health System

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 2 of 26

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Tatyana Maskaeva_ _ 4996 South Quintero circle, Aurora CO 80015
(Name and complete mailing address)

 

 

(303)909-0182 Sevryuga4996@zgmail.com
(Telephone number and e-mail address)

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: _Portercare/ Porter Adventist Health System / Porter Adventist Hospital
(Name and complete mailing address)

9100 East Mineral circle, Centennial CO 80112
(Name and complete mailing address)

 

(303) 290-6500
(Telephone number and e-mail address if known)

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

x____ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

x__ Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

x_ Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

x Other: (please specify) FMLA leave
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 3 of 26

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: TITLE VI Discrimination

The conduct complained of in this claim involves the following: (check all that apply)

____ failure to hire x_ different terms and conditions of employment
failure to promote failure to accommodate disability
X___ termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

 

____ race _____ Teligion X__ national origin ___ age
____ color X__ Sex ____ disability
Supporting facts:

1. Iam a plaintiff, 44 years old married woman, born and raised in Kazakhstan, which was a
part of a former Soviet Union. Russian is my first language. I am in protective class, still
proud the US citizen. I consider myself a Russian /American.

I was hired by Porter Adventist Hospital in March 2007. I was well qualified for my position,
working as Certified Nurse Assistant in the 3N surgical, the toughest floor to work on.

2. Between the years of 2007 and 2015 I’ve had two previous managers, who respected my
hard work and my duties, necessary for performing tasks related to the patients care. During
all those years I’ve never been late to work, even in blizzards, heavy snow or black ice, ever.
Based on my evaluation qualifications, performance reviews, many compliments and rewards
from my managers, coworkers and patients, I was receiving pay increases and bonuses. Have
not gotten any negative feedbacks, or written warnings. During my almost 20 years of work
history I have never been fired, terminated, discharged or laid off.

3. In 2015 Karen Young was appointed as a new 3N surgical manager. Since that the
environment on the floor has become hostile and unhealthy. From very first days she started
yelling at me, insulting in front of my coworkers, discriminating me because of my national
origin, humiliating me for my strong Russian accent, making fun of my English.

Additional page foris attached.
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 4 of 26

D.

10.

11.

12.

Additional page for Claim One.

STATEMENT OF CLAIM(S)

She would call me: “Russian KGBst”, Communist, Putinist. The most frequent name she was
calling me was a “Russian huskey”, sticking out her tongue and barking like a dog.

Then she started sexually harassing me. Short after she became a manager, she called me in
to her office, pushed me hard against the wall, grabbed my breast and started touching my
private parts. I could not believe the vulgarity coming from her. I was extremely shocked and
shouted at her to stop that. There were many occasions where she tried to take me to an empty
room during my work or isolate me from others with intentions of sexual misconduct.

Also she was threatening me to throw me out Hospital if I will be ignoring her personal
matters, or refuse to go out with her to the bar after work or be in the empty room with her.

I could not take it anymore and decided to report Karen’s behavior to HR I and also signed
sexual harassment form.

After this complaint to HR, Karen Young and her best friend Michelle Hesse, who was an
assistant manager, began discriminating me even more. They would make fun of me. Now on
- “Russian husky”, “Russian communist “, “KGB agent” have become a normal practice
for the staff to call me;

- They intensely started tracking every step I made;

- They would not let me to take a lunch break, drink coffee or water on the floor, even go to
the bathroom; or go to my locker where I stored my prescribed by my doctor meds to take
them on time.

Other employees were not even close to being monitored as I was. They were able to take
brakes throughout the day, drink whatever beverages they wanted, sit down while taking a

vital signs, unlike me. They were able to choose their own vacation dates, while I was left with
leftover dates after everyone had chosen what they wanted.

Next day I stopped by HR once again to report Karen to be continuously harassing me
sexually. I’ve been feeling emotionally stressed down, helpless and shocked.

HR specialist Cathy Cox promised me that she will take care of my complaints and file a
harassment form signed by me.

Soon, after Karen Young has been removed from the management position.

Additional page is attached.
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 5 of 26

Additional page for Claim One .

D. STATEMENT OF CLAIM(S)

13. When Jon Massey became our new manager, Michelle Hesse, Karen’s best friend, remained
holding assistant manager position. She was responsible for making work schedules.
Discrimination against me has reached a new level.

14. No CNAs was given more than 11 patients per shift, except for me. Michelle was forcing me
to take care of 16 patients and be a sitter simultaneously. However, it was against Porter
hospital’s policy:

- According to the Porter Hospital’s policy, maximum allowable number of patients
appointed to one given CNA cannot exceed 11 patients per shift;
- Also, being a sitter, while caring for other patients was not allowed, according to the

policy.

15. I was opposing to accepting this schedule especially after one of the hospital’s patient died in
the prior week, because he was left unattended by a sitter, who, in turn left him caring for
another patient. He was choked by the oxygen tube, wrapped around his neck. But Michelle
keep saying, “You are strong as Russian bear, you will handle that”.

16. Michelle was not letting me go on lunch some days. If she did, she would monitor me weather
I was on time going out for lunch or back from it (that was happening with nobody else but
me only). She was making fun of my accent frequently, adding that in Russia, workers were
not given breaks at all.

17. Karen has not stopped harassing me. Whenever there was nobody around, she would stick out
her tongue, moving it from side to side, making a circle motions with her fingers around her
breast, insisting me to go out with her. I was refusing it, because I did not want to. The only
thing I wanted was to have good working relationship with her and others.
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 6 of 26

D. STATEMENT OF CLAIM(S)
CLAIM TWO: _ Age discrimination in Employment Act, ADEA

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire x_ different terms and conditions of employment
failure to promote failure to accommodate disability
x__ termination of employment retaliation

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

___race ___ religion ___ national origin X__ age
___ color ____ sex ____ disability
Supporting facts:

18. All previous allegations are incorporated hereby.

19, Plaintiff is in a protected class.

20. Ironically new CEO for CENTURA HEALTH was appointed and Jonathan Massy as our
manager same time in 2017. Drastic changes in staffing, everyone had been noticed among
CNAs in particular.

21. Michelle mentioned that Jon intends to shrink the staff on the floor and does not want a
secretary in the front desk anymore. Also she sad that he wants to replace floor staff to
younger extended CNAs . Since they would be able in a front desk and still care for patients.

22. Jon had transferred several senior CNAs, like Alethea Bowens to a virtual sitting
position. About same another CNA, Buck Gale had quit, senior CNA Goluch Danuta was
terminated, several young extended CNAs, ages between 19 and 25 stepped in on our floor.

23. Frequently Michelle kept on repeating that I should start looking for a job, like above
mentioned CNAs, giving me 16-20 patients. I was not getting any assistance from new young
CNAs, as team working environment implies. Instead of ordering food or drink for the patient,
who would ring bed alarm often, while I am away busy with my other patients, they were just
keep calling my pager .

24. While I was approaching front desk to assist patient, I several times was witnessing how
extended CNAs either played games on their personal phones ( though I was not allowed to
have my personal phone with me at all time while I am on my shift.) or had their home work
done(many were students) , instead of doing what they are supposed to do, like helping
patients when I am at my busiest .

25. Jon and Michelle was always protective of young CNAs, saying that they can do whatever
they want, if they finish their duties, which was never applied to me.

Additional page is attached
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 7 of 26

Additional page for Claim Two.
D. STATEMENT OF CLAIM(S)

26. Since I remained the only senior CNA on the floor, I constantly were asking Michelle to stop
discriminating me and make young CNAs do their direct responsibilities. Alethea Bowens, the
director, and even patients complained about their behavior to the manager and charge nurse .

27. Karen kept sexually harassing me, Michelle and Jon kept discriminating me.

28. In 2017, When Michelle assigned me 16 patients and being a sitter, she complained Jon, that I
was not answering the phone and hiding from her, showing attitude. Based on Michelle’s
words, Jon, for the first time had given me bad performance review, ignoring all the positive
reviews from my coworkers, patients.

29. He stated that all good reviews were comming from your friends, like Alethea Bowens,
Danuta Goluch, Cody Smith. Yes we have had a good relationship at work, nothing more.
And he was adding in a rude and aggressive manner “Do not argue this with me. I don’t care
what you say and don’t go across...me, because I say so”.

“I don’t understand a word you are saying”, he kept mentioning my heavy Russian accent and
mock me for it. He had invalidated all the positive feedbacks that outweighed negative one. I
was continually discriminated by him.

30. In February 15, 2017 I tried to explain Jon what happened 3 days earlier and how immensely
hard I was working on Feb. 12, 2017, when Michelle assigned me 16 patients and being a
sitter, but he would not listen, saying you have broken English and further was ignoring me.

31. I asked Michelle in a presence of Alethea, if 1 could work as virtual sitter, but she replied
“No”, “because of your strong accent nobody will understand you, adding “ You better of
looking for another job already”. Alethea was confused with that offensive answer as she has
not been having an issues with my English all throughout almost 11 years of work with her .

32. Then I asked Jon same request and sad “If Amy has a strong Spanish accent, why can’t I work
there. But his answer was that he is hiring young and less expensive CNAs to work in the
front desk or in virtual sitting room. Also he would smile repeating, “Why cannot you just quit
and find a new job”.

33. So Michelle kept on assigning me 18, 22 patients, prominently braking hospital’s policy. I
kept trying to get at least two assistants. Meanwhile many patients were neglected by RNs,
who were not assisting their patients.

34. While I assisting my patients, I was called to another room, where patient was soaked in urine
and stool. No RN or extended CNA would come there once within six hours to clean up even
after feeding through leaky tube. Or they ignored moving a patient from side to side every two
hours. Patient just could not call or speak for help.

35. Very exhausted I went to that patient to care for her. I also called nurse to assist me with
moving that patient.

36. No any warnings to RNs and extended CNAs however have been issued for this of serious
incident.

37. I reminded Jon, that because of my back injury at work in 2010 I had to be cautious in doing
heavy lifting etc, especially having 22 patients, he would not listen and ignore it.

38. The discrimination and harassment by management staff has not stopped at this point.
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 8 of 26

D. STATEMENT OF CLAIM(S)

CLAIM THREE: TITLE VH and Age discrimination in Employment Act, ADEA

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire x_ different terms and conditions of employment
____ failure to promote ___ failure to accommodate disability
x __terminationofemployment ____ retaliation

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

 

____ race ___ religion X__ national origin X__ age
____ color X__ sex ___ disability
Supporting facts:

39. All previous allegations are incorporated hereby.
40. Plaintiff is in a protected class.

41. After my unjust performance evaluation, I went again to HR, specifically to the office of
Deana Hemandez ( Senior HR generalist) to complain about abusing and discriminating me
at work, harassment, unfair treatment by my manager Jon Massey, Karen Young and charge
nurse Michelle Hesse. I made a report, describing, how unhealthy, unwelcomed and hostile
work environment has become on our floor, specificaly for me, since Jon became a manager.

Deana has recorded my claim about discrimination and harassment by above name people and
everything I stated. Then I signed this document.

42. Next day Jon handed me a gift card in the amount of $10? I refused to accept it. Instead I
kindly asked him for help to end discrimination and harassment against me. He, once again
was stressed out how strong my Russian accent was and said that he does not have any more
time to talk to me. It seemed liked Jon and Michelle simply did not care about improving the
quality of care and safety for their patients on the floor.

43. Discrimination was continued despite my complaints to HR.

44. Since no action has been taken towards this problem resolution, I decided to meet with Marta
Paulson, director, complaining about everything what has been happening to me in recent
months, including my unfair performance evaluation as a result of an incident, which occurred
on 2/12/17 and 3/19/17. Marta promised me to care of all this to be prevented from happening
it again. That was just a lie. Nothing has changed.

Additional page is attached
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 9 of 26

Additional page for Claim Three.

D. STATEMENT OF CLAIM(S)

45. I was still getting 14-16 patients in a given day, as extended CNAs would only get 5. I had
been calling embarrassing names as before, talking trash about me behind my back, treating as
second class person, never been getting help from young CNAs to carry or move my patients.

46. I had struggled with completing computer test on time and asked Jon for help. But would not
help me and became very mad at me.

47. Once again Karen tricked me to go check an empty room for “equipment”, so she would
quietly follow me and sexually harass me. That was making me embarrassed and angry. She
was saying that she loves Russian women because of their big breasts.

48. I brought it up to Marta Poulson and Melissa, the manager assistant. And finally they give her
a warning but that did not stop Karen from sexually harassing me.

49. And because they were not allowed to let me go to locker room to take my meds on time for
quite long period of time , that severely impacted my health.

50. Also right about this time around, my mother, who leaves in Sacramento, CA was going
through leg amputation. I was very depressed about it. Jon new about that, however:
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 10 of 26

D. STATEMENT OF CLAIM(S)
CLAIM FOUR: TITLE VI and Age discrimination in Employment Act, ADEA

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire x_ different terms and conditions of employment
failure to promote ____ failure to accommodate disability
x ___ termination of employment x_ retaliation

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

 

 

___ race ___ religion Xx __ national origin X__ age
___ color X sex ___ disability
Supporting facts:

51. All previous allegations are incorporated hereby.
52. Plaintiff is a woman and in a protected class.

53. 5/30/17 when I was taking a patient to dialysis. All of a sudden, Jon, very loud shouted right
behind my back and in front of my coworkers. “Hey! Where are you taking this patient? You
Crazy Russian. I stood frozen there, confused and frightened to death. I want to see you in my
office, he shouted. I could not move for a while but I realized that something terrible must
have happened. He was going to give me written warning for nothing.

54. One day Jon called me in his office and asked me to sign “new rules” for 3N surgical CNAs. I
refused to sign because after reading it I felt discriminated again. This document stated that
CNA have to be able fluently speak, read, write, understand written instruction in English,
to have proficient grammar, spelling, ability to utilize computer and keyboarding skills. Since
I remained the only immigrant on the floor, I felt discriminated and depressed. Once signed it
Jon could easily fire me, like they did to Danuta Goluch, CNA with 25 years of experience on
the 3N surgical. But Jon insisted 5 times, warning me, if I refused to sign he would have a
disciplinary action against me

55. The written warning (dated in June 1, 2017) given to me, was the first one ever, in 10 years.
For what??? Just for patient’s urine to be emptied on time? It was part of my job. I was not
even been informed of a patient’s urine to be retained, neither by the nurse, staff or anyone.
Nobody on the floor has even mentioned this to me for 8 days.( “Incident has occurred on
05/23/17. I had not hurt my patient, I did not do any harm to her, I did nothing to be punished
for especially, by Jon’s written warning, as I knew he did it by purpose, to find a reason to fire
me as he planned to do so after my complaints to HR about hostile work environment.

Additional page is attached

10
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 11 of 26

D.

56.

57.

58.

59.

60.

Additional page for Claim Four.

STATEMENT OF CLAIM(S)

I tried to explain the whole situation, that it was not my fault, but he replied, “It is not Russia,
here you have to do what patient requested.” But my patient was mentally impaired at that
time, she couldn’t adequately make any decisions. He added:” If you don’t like it go back to
“Home”. He meant back to Putin’s Russia.

Also he wrote false statement in the warning, things which never happened, he put wrong
dates. Also Jon’s cousin wrote false complaint about me in support him for allegations.

06/13/17 I submitted grievance and discrimination form with Human Resources and HR
initiated an ADR process as hospital’s policy implied.

Until 08/30/17, I was not able to participate in my ADR due to my health condition.

Jon has left my FY17 Compensation statement on the front desk. Anna Dudley located it and
was shocked, when she saw my pay rate which was $17.54. She shared this information with
me, Jon, another extended CNA Ortega Samantha in particular and other extended CNAs. She
told me “I only get paid $12.50, you are getting much more than us, it’s not fair, so you have
to work more and harder and they all stopped helping me”. They were just doing their home
work and play with their phones.

11
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 12 of 26

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM FIVE : _Americans with Disabilities Act, ADAAA Discrimination.

The conduct complained of in this claim involves the following: (check all that apply)

 

____ failure to hire x___ different terms and conditions of employment
___ failure to promote x___ failure to accommodate disability
x__terminationofemployment ____ retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

___ race ____ religion ____ National origin ___ age
____ color ____ sex x disability
Supporting facts:

61. All previous allegations are incorporated hereby.

62. My mother’s leg amputation, constant manager’s discrimination, Karen’s sexual harassment
and bullying Jon’s frequent yelling at me, abuse from the staff, including Michelle Hesse: all
of that caused an emotional distress. I started developing a terrible migraine, anxiety and
sleepless nights and fatigue. I was not able to give proper care to my family upon returning
home from work. After my days off I was feeling even more tired and simply were forcing
myself go to work.

63. On 06/02/17 I had stress, terrible migraine and panic attack and my husband took me to my
Physician’s clinic. After hours of examinations, I’ve been diagnosed with panic attacks, major
depression, anxiety. My doctor has prescribed me strong meds, therapy and hospitalization.

Additional page is attached

12
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 13 of 26

D.

64.

65.

66.

67.

Additional page for Claim Five.
STATEMENT OF CLAIM(S)

09/06/17 I had another panic attack, so I called in sick on 09/07/17. On my sick day, Jon
called my cell phone and left a message of an immediate meeting related to performance
overview. My heart started pounding, elevating my blood pressure very high. My husband
rushed me to the Parker Porter Hospital’s Emergency Room.

On 09/12/17 Jon called me again and left a message in very demanding manner. I called him
right back asking him to remove me from schedule, because I had urgent appointment with
my doctor. But he insisted me to have a performance evaluation meeting. I’ve had severe
anxiety and was under strong meds, so I could not hold an important meeting with Jon that
time.

He was rising his voice at me over the phone although I was very sick. I replied that I would
want to speak with Sondra Davis, VP of Centura’s Human Resources first, because I was
threatened to be fired soon for any little reason.

Jon told me to bring a doctor’s statement about my mental issues and signed a consent form
from an occupational nurse before he could place me on the schedule. They asked me why I
was sick? I explained because of my medications from anxiety and panic attacks. My doctor
had to prescribe me more dosage. Nurse sad that I could return to work, but if my symptoms
worsened, I will need to take FMLA or Short disability.

13
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 14 of 26

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM SIX: _ADAAA RETALIATION

The conduct complained of in this claim involves the following: (check all that apply)

____ failure to hire x ___ different terms and conditions of employment
____ failure to promote ____ failure to accommodate disability
X__ termination of employment X__ retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

____ face ____ religion national origin ___ age
___ color __ sex x __ disability
Supporting facts:

68. On the meeting with Deana Hernandes in her office on 08/14/17, when we were discussing
FMLA leave for me and when she accused me of being liar and making up fake excuses to get
FMLA, Ed Lowry ( HR manage) was witnessing our conversation. He ignored my reaction
and my health condition after I heard all that from Deana. He did not interfere or stop Deana
from accusing me.

69. Instead , next day he sent me an email suggesting to start an ADR process ASAP. I was not
able to come for meeting on 08/21/17 due to my panic attacks at work, caused by continued
discrimination against me from Jon, Deana, Karen, even my coworkers, especially after my
visit to HR on 08/14/17. Also Michelle has scheduled me three days in a row against my will.
Although we have had a previous agreement with Martha, director, not to schedule me 3 days
in a row without my consent, due my poor health condition.

Additional page is attached

14
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 15 of 26

D.

70.

71.

72.

73.

74,

75.

76.

77,

78.

79,

Additional page for Claim Six.

STATEMENT OF CLAIM(S)

08/21/17 Michelle started monitoring me through virtual camera. I found out that from virtual
sitter . She called me on work telephone she said : “ Be very careful, I instructed to record
your activities while you are in the room with a patient”. 1 became anxious, I started panicking
as I knew that those cameras are not intended for monitoring employees, but patients. I
brought it up to Ed Lowry by email.

Also I mentioned again about my intention to complain about job discrimination, sexual
harassment from Karen. But he replied that this are two separate issues.

Next, Jon called me in his office, calling me Crazy Russian and threatened me to fire me,
because I complaint about him to HR manager, Ed Lowry.

On 08/25/17 I was sent by my RN to the 4N floor to get a diaper, manager of that floor
refused to give me one, yelling at me currently, because of total retaliation throughout the
hospital started by my managers.

On 08/30/17 I had an ADR meeting with Ed Lowery. He asked me what are my remedies
were? I replied, that I could not work under Jon and Michelle’s pressure anymore, because his
constant discriminations against me, sexual harassment from Karen Young never stopped. So
I’d like to be transferred either to another floor or to virtual sitter room.

He refused me for any accommodations

Ed Lowry has investigated a Jon’s written warning. He agreed that the warning did not make
sense, was unfairly given to you and that he intended to destroy it as soon as I sign a
resolution form and shady agreement, which I did not understand.

I refused to sign anything, demanding for thorough investigating all allegations against me,
help in investigation and prevention of all the discriminations, retaliation and harassment
against me in future, help in accommodations. That were my remedies, I stated.

He concluded then. “I cannot help you” and forwarded ADR process to the next step, which
was the meeting with Centura ‘s VP of Human Resource .

She email me with the same question: “ What are your remedies?” I repeated the same ones as

I would tell Ed Lowry. That was the last conversation in an ADR process before they fired
me.

15
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 16 of 26

D. STATEMENT OF CLAIM(S)
CLAIM SEVEN: _ FMLA INTERFIERENCE

The conduct complained of in this claim involves the following: (check all that apply)

 

____ failure to hire _____ different terms and conditions of employment
____ failure to promote ___ failure to accommodate disability

x _terminationofemployment ___ retaliation
____ other: (please specify) FMLA INTERFIERENCE

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

___race ____ religion national origin ___ age
___ color ___ Sex ___ disability
Supporting facts:

80. On 08/11/17 I was called Matrix, asking for FMLA. On 08/14/17 Deana called me into her
office to ask a reason for my FMLA leave. Then she accused me of deception and fraud,
accused me of making the story up to avoid an ADR process. I explained that I must go to my
mother, as soon as possible, as she needed my help, after her leg was amputated.

81. However, Deana lied instead, about the fact that my mother’s doctor did not sign the proper
forms to request FMLA. He did, in fact, faxed all the supporting documents to request FMLA
to the MATRIX on 08/14/17.

82. I started crying, panic attack has started but she added that I have deserved a written warning.
She kept on saying that she did not believe me about discrimination and harassment, abuse
and bulling, also suggested me to quit my job.

83. 08/19/17 I heard my coworkers were taking behind my back, calling me crazy Russian and
Russian liar. I started crying and couldn’t stop it. They were laughing and cursing me. Around
2:45 Pm, Charge nurse floated me to 5N floor, without letting me take a lunch break.

84. On 09/18/17 I called MATRIX many times to make sure they sent a form to my doctor to be
signed. Matrix promised to us they would send it to him, no worries. But they never did.
Because Matrix have been told by Jon to stretch out time. Matrix intentionally kept changing
the dates, blaming for my doctor( same story as they did with my mom’s FMLA). Employer
and Matrix knew of my doctor’s appointment date, which was 9/28/17 ( Where my doc
would have signed an FMLA related form). So they fired me on 09/27/17, one day earlier,
while being on suspension. On 09/29/17 Jon sent me termination letter, provided with an
attachment with fabricated statement, false dates and false facts about me.

Additional page is attached

16
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 17 of 26

Additional page for Claim Seven.
D. STATEMENT OF CLAIM(S)

85. In September 14, 2017 I experienced excessive migraine and visited my doctor. My symptoms
had worsened so I needed more meds or higher dosage.

86. On 09/15/17 when I was back to work, Jon took me in his office and asked about making day
and time for performance evaluation. I ask Jon, “How come my previous manager, Jennifer
wasn’t urgent with my performance, when J had my back injured in 2010?” I had one two
months past dead line, because she was very kind and told me not to worry about, take care of
yourself, feel better first. He was furious called crazy Russian. My blood pressure went up, I
could not breathe, I felt terrible head ache and my coworkers have taken me to ER on the first
floor.

87. Deana called Michelle on 08/14/17 after our discussion and told her that I was pretending of
being unhealthy, having panic attack. She suggested Michelle to remove me from work that
day.

88. When I came to work on 08/19/17, I called MATRIX to check the status on weather I was
approved for FMLA but they denied. I was depressed and anxious from worrying. So I called
my mom to find out of what happened to a medical-approved form signed by her doctor.

She answered that her doctor has faxed the signed form several times to the number provided
by MATRIX. And he was confused why it was taking so long to approve FMLA.

89. My mother’s doctor faxed again the form to the number provided, but MATRIX stated that
they did not receive it. I knew for sure that was a lie ( I have a proof). They were stretching
time by purpose to exceed a dead line. Jon and Deana had an interference In MATRIX’s
decision to deny FMLA request.

90. I had an appointment with my doctor, scheduled on 09/28/17 and I told Jon :” I will ask my
doctor to sign FMLA form for my illness then”. He became angry, yelled at me , called me
you crazy Russian and said that it’s too late to play doctors and forms. I will fire you because
you refused to sign ADR and did not take a performance evaluation.

91. 09/15/17 Jon was saying that we still have time anywhere from two weeks to one month to do
a performance evaluation. However all of a sudden (like something extra ordinary happened)
he has become furious and angry, insisting me to sign an ADR form, to do a performance
evaluation ASAP, despite my poor health and mental illness.

92. 10/19/17 I was denied an FMLA and short disability.

17
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 18 of 26

D. STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action and the specific facts

that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”
CLAIM EIGHT: _ FMLA RETALIATION
The conduct complained of in this claim involves the following: (check all that apply)
____ failure to hire _____ different terms and conditions of employment
____ failure to promote ____ failure to accommodate disability

x __ termination of employment X__ retaliation

 

____ other: (please specify) _ FMLA RETALIATION

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

___ race ___ religion national origin ____ age
___ color ___ sex ____ disability
Supporting facts:

93. All previous allegations are incorporated hereby.
94. I called in sick on 9/16/17 because my anxiety had worsen.

95. On 09/18/17 I came to work, but Jon asked me to call Occupational Health Department to
clear up my eligibility to work. They sad I am good to go.

96. I had meeting with Jon, Ed Lowry, Deana, Marta Paulson. Deana said:’’ Tatyana, Why don’t
you just quit and look for another job” then in front of everybody she started reading my
grievance about discrimination, harassment, abuse against me. Jon added that I lost my CNA
skills (that was not true) so we need more younger CNAs , mainly students. He kept pointing
on my strong Russian accent, I voiced that I was not comfortable working with my manager,
begging to properly accommodate me. Deana was calling me a liar again, adding that if I
cannot work with manager, then it is my problem and then I should quit and leave. Why do
we have to offer you an accommodation.

Additional page is attached

18
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 19 of 26

Additional page for Claim Eight
D. STATEMENT OF CLAIM(S)

97. They suspended my badge and sent me home. They instructed me not to call the manager or
the staffing office. HR will call you. Right then I felt anxious, my heart started pounding,
because my blood pressure exponentially went up, I could not breathe. Ed Lowry walked me
to Emergency Room downstairs, third time within one week.

98. After ER, I applied for a short term disability, as an ER doctor recommended. He also sent a
note to my doctor requesting an appointment with him as soon as possible. The only available
date was 09/28/17.

99. 09/19/17 Ed called me home, left a voicemail. I was not able to speak to anybody, instead I
texted him saying that I am not feeling and needed to see doctor urgently. He examined me
and wrote a letter to excuse me from work.

100. On 9/22, 9/25 and 9/27 we were calling the HR, leaving a voicemail, no one returned my
call. I was able to speak to Ed though on 09/25 telling him that I had a statements from my
both doctors about my poor mental and Physical conditions, caused by hostile work
environment and that how badly I needed either FMLA or short disability, which I deserved.
He replied that is too late and hung up the phone.

101. On 09/22/17 My husband and I went to Centura Health’s corporate office to speak to
Rachel Marenin , the HR specialist, complaining about my situation. They just gave me a hot
line number, promised to have Sondra Davis to contact me but she never did.

102. They fired me in an unprecedented manner. They did not even allow me take my
belongings from my locker in the brake room. They did not pay while I been on suspension.

103. My employer has left me without any money and insurance but with bunch of medical
bills. I have been without my strong medications for more than three months, which greatly
impacted my already poor health due to Porter, I just could not afford them, I had no
insurance. My family and I suffered a lot, we had no money to pay bills, I could not see my
doctor for months. My mom suffered without my help, as she lost her leg and strength.

I have been discriminated, harassed and abused badly by my employer. My former employer
refused for FMLA due to my mom’s illness. Then they made me physically emotionally and
mentally ill and disabled (I’ve been diagnosed with PTSD).Porter has refused for FMLA for
myself. Porter has denied a short disability for me. They refused for my accommodation.
Hospital staff treated me as third class person, for my hard and honest work for more 10 years
on the same floor. Hospital kicked me out of hospital like a street dog, pursuing personal
ambitions and thinking about corporate profit. I am confident that justice will prevail.

God Bless America.

19
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 20 of 26

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

x__ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
x_ Yes (You must attach a copy of the notice of right to sue to this complaint)

___ No
F. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

Additional paper is attached.
G.  ~PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Tatyuns Masia f
ZI

(Plaintiff xsignature)
03/03]2020

(Date) 7 |

(Form Revised December 2017)

 

20
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 21 of 26

REQUEST FOR RELIEF
Plaintiff requests the following relief:

- Economic loss

- Punitive damage. Maximum allowed by law

- Compensation for a mental harm. Maximum allowed by law

- Compensation for emotional pain and suffering. Maximum allowed by
law

- Non - pecuniary damage

- Make the hospital to hire me back and restore my good name.

Date: 09/03/2020 Tatu any fess tf

( Plaintiff's Original’: Signaturey

4996 S. Wuin tego Cif.
( Street Address )

Augora Co Boo0ls
( City, State, ZIP )

(303) GOo%- 0182
( Telephone Number )

 

 
 

Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 22 of 26

Form § (1189)

 

CHARGE OF DISCRIMINATION Charge Presented To: © Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1674. Sae enclosed Privacy Act ,
‘Statement and cfher information before completag this fom. FEPA

 

 

 

 

 

 

 

 

 

Named Ge , Labor I mM
Dee Reeloyer, Lab re. (cre them fot Bt ene Ae Comese,o Sal o Laval Goverment That | Golleve
TRIER ADVENTIST HOS 500 or More (303) 778-6631

 

City, State and ZIP Code
2525 S Downing St, Denver, CO 80210

 

 

 

 

 

ome Ne. E:rployecs, Members | Phone No. (inctode Arca Coda)
Strest Adress Gly, State and ZIP Gode
DISCRIMINATION BASED ON (Ghost appropriate baxjea)) DATE(S) DISCREMINATION TOOK PLACE
Earkest
[| race [ ] couor [J sex [| neucion [x] NATIONAL OFIGH 05-22-2017 09-27-2017
OTHER (Spent) CJ CONTINUING ACTION

 

 

\ believe I have been \liscriminated against because of against

, my sex (female) and retaliated for
amended, Furthermore | betes ePaee In violation of Title Vil of the Civil Rights Act of 1964, as
violation of the Age Ciscrimination in Employment Act of 1967, as amended. Tar eset) in

 

 

 

 

discriminated
because of in violation of the
I want this charge fied with both tr. EEOC and .
will advise the anencics i ny OF phn aetna Agency, any. t NOTARY — When necessary for Stefs end Local Agency Roquirmenta
cooperaie fully with them in the processing of my chargo in accanisnee with their .
{declare under penalty of perjury that the above is Wue and ourect Ge Deak of my cen ead the above change and tia ts bus to
SIGNATURE OF COMPLAINANT

 

Oct 30, 2017 Thar bhf SUBSCRIBED AND SIWORN TO BEFORE ME THIS DATE
!

 
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 23 of 26

EEOC Form 161-8 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Tatyana A. Maskaeva From: Denver Field Office
4996 S. Quintero Circle 303 East 17th Avenue
Aurora, CO 80015 Suite 410

Denver, CO 80203

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Christopher D. Padilla,
541-2018-00027 Supervisory Investigator (303) 866-1336

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 80 DAYS
of your receipt of this notice; or your right to sue based on this charge will be fost. (The time limit for filing suit based on a claim under
state law may be different.)

[x] More than 180 days have passed since the filing of this charge.

[ Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x | The EEOC is terminating its processing of this charge.
[| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[x] The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[ The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file sult may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

 

On behalf of the Commission
Christopher Da nwa Pa o-Doe Fe
Padilla NEMA for
Enclosures(s) Amy Burkholder, (Date Mailed)
Director
Ce: Mel Sabey Jennifer Robinson
HALL, RENDER, KILLIAN, HEATH & LYMAN, P.C. ROBINSON AND ASSOCIATES LAW OFFICE, LLC
Writer Square 3300 S. Parker Road, Sulte 330
1512 Larimer Street, Suite 300 Aurora, CO 80014

Denver, CO 80202
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 24 of 26

Enclosure with EEOC
Form 161-B (41/16)

INFORMATION RELATED TO FILING SuIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuIT RIGHTS

In order to pursue this matter further, you must file a fawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SutT RIGHTS — Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION — Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attomey). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -— _ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 25 of 26

Enclosures(s)

cc:
Case 1:20-cv-02690-KLM Document 1 Filed 09/03/20 USDC Colorado Page 26 of 26

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities’ now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (c.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.ceoc.gov/laws/types/disability_regulations.cfm.
